     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 1 of 28 Page ID #:1




 1    GERAGOS & GERAGOS
 2          A PROFESSIONAL CORPORATION
                    LAWYERS
              HISTORIC ENGINE CO. NO. 28
 3            644 South Figueroa Street
          Los Angeles, California 90017-3411
 4            Telephone (213) 625-3900
               Facsimile (213) 232-3255
               Geragos@Geragos.com
 5
      MARK J. GERAGOS    (SBN: 108325)
 6    mark@geragos.com
 7    ALEXANDRA KAZARIAN (SBN: 244494)
 8    ak@geragos.com
      DEV DAS            (SBN: 320712)
 9    dev@geragos.com
10
      DHILLON LAW GROUP INC.
11
      177 Post Street, Suite 700
12    San Francisco, California 94108
13    Telephone: (415) 433-1700
14    Facsimile: (415) 520-6593
      HARMEET K. DHILLON (SBN: 207873)
15
      harmeet@dhillonlaw.com
16    MARK P. MEUSER               (SBN: 231335)
17    mmeuser@dhillonlaw.com
18
      Attorneys for Plaintiff,
19
      COACHELLA VALLEY HOSPITALITY UNITES, a California corporation
20
21                         UNITED STATES DISTRICT COURT FOR
                          THE CENTRAL DISTRICT OF CALIFORNIA
22
23
      COACHELLA VALLEY                         CASE NO.: 2:21-cv-01878
24
      HOSPITALITY UNITES, a California
25    corporation
                                               COMPLAINT FOR DECLARATORY
26                                             AND INJUNCTIVE RELIEF
                              Plaintiff,
27
                                     vs.       Complaint Filed:
28

                                               1
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 2 of 28 Page ID #:2




 1    GAVIN NEWSOM, in his official
 2    capacity as Governor of California;
      XAVIER BECERRA, in his official
 3    capacity as the Attorney General of
 4    California; ERICA S. PAN, M.D.,
      M.P.H., in her official capacity as the
 5
      Acting State Public Health Officer for
 6    the California Department of Public
 7    Health, State of California—Health and
      Human Services Agency,
 8
                      Defendants.
 9
10
               Current lockdown policies are producing devastating effects on short and
11             long-term public health. The results (to name a few) include lower
12             childhood vaccination rates, worsening cardiovascular disease outcomes,
               fewer cancer screenings and deteriorating mental health- leading to
13             greater excess mortality in years to come, with the working class and
14             younger members of society carrying the heaviest burden.
15             ….
               The most compassionate approach that balances the risks and benefits of
16             reaching herd immunity, is to allow those who are at minimal risk of death
17             to live their lives normally to build up immunity to the virus through
               natural infection, while better protecting those who are at highest risk. We
18             call this Focused Protection.
19             ….
               Those who are not vulnerable should immediately be allowed to resume
20
               life as normal …
21
22                   ~ The Great Barrington Declaration – signed by over 55,150 medical
               and public health scientists and medical practitioners from around the
23             world and across political ideologies.1
24
25             NOW COMES the above-named Plaintiff Coachella Valley Hospitality Unites, a
26    California corporation (“CVHU”), by and through their attorneys of record, Geragos &
27    Geragos, APC and Dhillon Law Group, Inc., as and for claims against the above-named
28
      1
          Available as of the date of filing at https://gbdeclaration.org/
                                                       2
                    COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 3 of 28 Page ID #:3




 1    Defendants Gavin Newsom (“Newsom”), in his official capacity as Governor of
 2    California; Xavier Becerra (“Becerra”), in his official capacity as Attorney General of
 3    California and Erica S. Pan (“Dr. Pan”), M.D., M.P.H., in her official capacity as the
 4    Acting State Public Health Officer for the California Department of Public Health, State
 5    of California—Health and Human Services Agency (hereinafter collectively referred to
 6
      as “Defendants”), allege as follows (this “Complaint”).
 7
                                      NATURE OF ACTION
 8
            1.     Plaintiff Coachella Valley Hospitality Unites (“CVHU”) is a California
 9
      corporation that is comprised of so-called “non-essential” restaurant owners2 in the
10
      Coachella Valley area who have banded together to challenge Defendants’
11    unconstitutional orders. As a result of Defendants’ Executive and Regional Orders,
12    Plaintiff CVHU’s restaurant members have been unable to fully utilize their leased (or
13    owned) properties for the intended purpose of serving dining opportunities to the
14    general public.
15          2.     Defendants, in a gross abuse of their power, have seized the Coronavirus
16    pandemic to expand their authority by unprecedented lengths, depriving Plaintiff and all
17    other similarly situated small business owners in California of fundamental rights
18    protected by the U.S. and California Constitutions, including freedom assembly and due
19    process and equal protection under the law. It is this Court’s duty to defend these
20    constitutional principles by safeguarding the many rights and liberties of Californians
21    such as Plaintiff that Defendants so brazenly, arbitrarily and capriciously violated.
22          3.     This Action presents facial and as-applied challenges to the California
23    Department of Public Health, State of California—Health and Human Services
24    Agency’s December 3, 2020 Regional Stay At Home Order (the “Regional Order”)
25    attached here as “Exhibit 1” and the December 6, 2020 Supplemental Regional Order
26    (“Supplemental Order”) attached here as “Exhibit 2”, which violated the constitutional
27
28    2
        https://www.desertsun.com/story/news/2021/01/05/palm-springs-restauranteurs-rallying-sue-
      state-over-outdoor-dining-ban/6553887002/
                                                  3
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 4 of 28 Page ID #:4




 1    rights of Plaintiff. The Regional Order and the Supplemental Order will be referred to
 2    collectively as the “Regional Orders” in this Complaint.
 3          4.     This Action also presents facial and as-applied challenges to the March 12,
 4    2020 Executive Order attached here as “Exhibit 3”, the March 19, 2020 Executive
 5    Order attached here as “Exhibit 4” and the Executive Order dated May 4, 2020 that
 6    modified the March 19, 2020 Executive Order attached here as “Exhibit 5”, all of
 7    which violated the constitutional rights of Plaintiff. These three Executive Orders will
 8    be referred to collectively as the “Executive Orders” in this Complaint.
 9          5.     Defendants’ enforcement of the Regional Orders violated: (I) the Freedom
10    of Assembly Clause of the First Amendment; (II) substantive rights protected by the
11    Due Process Clauses of the Fifth, Eighth and Fourteenth Amendments and (III) the
12    Equal Protection Clause of the Fourteenth Amendment. Defendants’ enforcement of the
13    Executive Orders violated substantive and procedural rights protected by the Due
14    Process Clauses of the Fifth and Fourteenth Amendments.
15                                 JURISDICTION AND VENUE
16          6.     This action arises under 42 U.S.C. § 1983 in relation to Defendants’
17    deprivation of Plaintiff’s constitutional rights to freedom of assembly, due process, and
18    equal protection rights under the First and Fourteenth Amendments to the U.S.
19    Constitution. Accordingly, this Court has federal question jurisdiction under 28 U.S.C.
20    §§ 1331 and 1343. This Court has authority to award the requested declaratory relief
21    under 28 U.S.C. § 2201; the requested injunctive relief under 28 U.S.C. § 1343(a); and
22    attorneys’ fees and costs under 42 U.S.C. § 1988.
23          7.     The Central District of California is the appropriate venue for this action
24    pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which
25    Defendants maintain offices, exercise their authority in their official capacities, and it is
26    the District in which substantially all of the events giving rise to Plaintiff’s claims
27    occurred.
28

                                                    4
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 5 of 28 Page ID #:5




 1                                             PARTIES
 2          8.     At all relevant times, Plaintiff Coachella Valley Hospitality Unites
 3    (“CVHU”) is a California corporation comprised of so-called “non-essential” restaurant
 4    owners3 in the Coachella Valley area who have banded together to challenge
 5    Defendants’ unconstitutional orders. As a result of Defendants’ Executive Orders and
 6    Public Health Orders, Plaintiff CVHU’s restaurant members have been unable to fully
 7    utilize their leased (or owned) properties for the intended purpose of serving dining
 8    opportunities to the general public.
 9          9.     Defendant Gavin Newsom is made a party to this Action in his official
10    capacity as the Governor of California. The California Constitution vests the “supreme
11    executive power of the State” in the Governor, who “shall see that the law is faithfully
12    executed.” Cal. Const. Art. V, § 1. Newsom signed both the March 19, 2020 and the
13    May 4, 2020 Executive Orders.
14          10.    Defendant Xavier Becerra is made a party to this Action in his official
15    capacity as the Attorney General of California. Under California law he is the chief law
16    enforcement officer with supervision over all the execution of laws in the State. Cal.
17    Const. Art. V, § 13.
18          11.    Defendant Erica S. Pan, MD, MPH is made a party to this Action in her
19    official capacity as the Acting State Public Health Officer for the California Department
20    of Public Health, State of California—Health and Human Services Agency. She signed
21    the at-issue Regional and Supplemental Orders.
22          12.    Each and every Defendant acted under color of state law with respect to all
23    acts or omissions herein alleged.
24
25
26
27
28    3
       Including, but not limited to: Jake’s Restaurant, Farm Restaurant, Tac/Quila Restaurant,
      Sammy G’s Restaurant, Zin Restaurant and Stacy’s Palm Springs—Piano Bar.
                                                    5
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 6 of 28 Page ID #:6




 1                           GENERAL FACTUAL ALLEGATIONS
 2          13.    On or about March 13, 2020, President Donald J. Trump proclaimed a
 3    National State of Emergency as a result of the threat of the emergence of the novel
 4    coronavirus, also known as COVID-19.4
 5          14.    Since the initial outbreak of COVID-19 in the United States in February
 6    and March 2020, Defendants have increasingly restricted—where not outright
 7    banned— Plaintiff’s engagement in constitutionally protected activities.
 8          15.    For example, California Governor Gavin Newsom issued a “State of
 9    Emergency” order on March 4, 2020 (N-25-20) in response to the threat of the spread of
10    COVID-19 throughout California’s communities (Exhibit 3). In so doing, Newsom
11    subsequently issued Executive Order N-33-20 on March 19, 2020 (Exhibit 4), which,
12    among other things, mandated that “all residents are directed to immediately heed the
13    current State public health directives.”5
14          16.    On or about March 19, 2020, Dr. Sonia Angell, who was then serving as
15    the California State Public Health Officer, acting pursuant to the authority conferred by
16    Governor Newsom's State Order, issued an order which designated a list of “Essential
17    Critical Infrastructure Workers.” The Order incorporated by reference the U.S.
18    Government's 16 critical infrastructure sectors6 whose assets, systems, and networks,
19
20    4
        Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus
21    Disease (COVID-19) Outbreak, whitehouse.gov (Mar. 13, 2020), available at
      https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
22    emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
23
      5
        Available at https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-
      EO-N-33-20-COVID-19-HEALTH-ORDER.pdf
24    6
        Including the: (1) Chemical Sector, (2) Commercial Facilities Sector, (3)
25    Communications Sector, (4) Critical Manufacturing Sector, (5) Dams Sector, (6)
26    Defense Industrial Base Sector, (7) Emergency Services Sector, (8) Energy Sector, (9)
      Financial Services Sector, (10) Food and Agriculture Sector, (11) Government Facilities
27    Sector, (12) Healthcare and Public Health Sector, (13) Information Technology Sector,
28    (14) Nuclear Reactors Materials, and Waste Sector, (15) Transportation Systems Sector,
      and (16) Water and Wastewater Systems Sector.
                                                  6
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 7 of 28 Page ID #:7




 1    whether physical or virtual, are considered so vital to the United States that their
 2    incapacitation or destruction would have a debilitating effect on security, economic
 3    security, public health or safety, or any combination thereof. The Order provided that
 4    “Californians working in these 16 critical infrastructure sectors [would] continue their
 5    work because of the importance of these sectors to Californians' health and well-being.”
 6    All other businesses and organizations were ordered either to cease all operations or to
 7    operate under substantial restrictions. Persons not employed in the 16 critical
 8    infrastructure areas were required to stay home except as necessary to obtain necessities
 9    such food, prescriptions, and healthcare.”
10          17.    Further, Newsom declared that “this Order is being issued to protect the
11    public health of Californians” and that “our goal is simple, we want to bend the curve,
12    and disrupt the spread of the virus.” Thereafter, Newsom directed the Office of
13    Emergency Services to “take all necessary steps to ensure compliance with this Order”
14    and that the “Order shall be enforceable pursuant to California law, including, but not
15    limited to, Government Code section 8665.”7
16          18.    As a result of the issuance of Newsom’s Order, California businesses, such
17    as those of Plaintiff’s which were not part of the 16 “critical infrastructure sectors”
18    described above, were therefore deemed “Non-Essential” businesses, and effectively
19    ordered, under penalty of fine and imprisonment, to shut down.
20          19.    In issuing his March 4, 2020 State of Emergency and March 19, 2020
21    Stay-at-Home Order, Newsom specified that California’s response to the coronavirus
22    pandemic “must be done using a gradual, science-based and data-driven framework”
23    with the objectives of reducing social, emotional, and economic disruptions.
24
25
26
      7
       Section 8665 of the California Government Code provides that: “Any person who
      violates any of the provisions of this chapter…shall be guilty of a misdemeanor and,
27    upon conviction thereof, shall be punishable by a fine of not to exceed one thousand
28    dollars ($1,000) or by imprisonment for not to exceed six months or by both such fine
      and imprisonment.”
                                                   7
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 8 of 28 Page ID #:8




 1          20.     On May 4, 2020, Newsom, again acting pursuant to emergency powers
 2    under State Law, issued Executive Order N-60-20 (Exhibit 5). This order permitted
 3    businesses to begin reopening in stages, as determined by the State Public Health
 4    Officer. It also directed the State Public Health Officer to develop criteria to determine
 5    “whether and how … local health officers may … issue directives less restrictive than
 6    measures … implemented on a statewide basis pursuant to the statewide directives of
 7    the State Public Health Officer.” (See Exhibit 5).
 8          21.     Newsom has abused his Emergency Powers to give dictatorial power to an
 9    unelected, appointed public bureaucrat.
10          22.     Dr. Pan, an unelected, appointed public bureaucrat is issuing orders that
11    have full force of law. These shutdown orders are not being deliberated and enacted by
12    the legislature nor are they following California law for prorogating administrative
13    regulations (See Cal Govt. Code §11340 et seq.).
14          23.     Under California law, Newsom does have the power to suspend
15    “regulatory statutes” but the California Emergency Service Act does not give him the
16    authority to suspend the California Constitution, laws of general applicability, or rights
17    guaranteed by the U.S. Constitution. (Cal. Govt. Code §8571.)
18          24.     Federal courts have authority over internal delegations of power between
19    state branches of government when “the regulations are so utterly unreasonable and
20    extravagant in their nature and purpose that the property and personal rights of the
21    citizens are unnecessarily, and in a manner wholly arbitrary, interfered with or
22    destroyed without due process of law[.]” Gundling v. City of Chicago, 177 U.S. 183,
23    188 (1900).
24          25.     Federal courts have authority to review “ordinances, and even legislative
25    enactments … with a view to determining whether the law or ordinance is a lawful
26    exercise of the police power[.]” Caroline Dobbins v. City of Los Angeles, 195 U.S. 223,
27    236 (1904).
28

                                                  8
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 9 of 28 Page ID #:9




 1          26.    On May 7, 2020, State Public Health Officer Dr. Angell issued an order
 2    permitting the gradual reopening of businesses and activities in California in stages. The
 3    order provided for four stages of gradual reopening, with the final stage, Stage 4,
 4    consisting of an end to all stay-at-home orders and a full reopening of businesses. As a
 5    result, and on or about the beginning of June 2020, Plaintiff CVHU’s restaurant
 6    businesses re-opened for indoor dining, but were only allowed to do so at 50% capacity.
 7          27.    Thereafter, and on July 13, 2020, the State Public Health Officer issued a
 8    further order directing all restaurants in the State of California, such as Plaintiff’s, to
 9    again cease all indoor services. The order applied to all restaurants regardless of ICU
10    bed capacity availability or the number of deaths experienced in each county. As a
11    result of the July 13, 2020 order, Plaintiff was also unable to recoup the cost of
12    implementing the safety measures imposed by the May 7, 2020 order as a condition to
13    offering services to their customers.
14          28.    On August 28, 2020, Defendant Dr. Pan implemented a statewide order
15    that abandoned the previous, staged re-opening plan promulgated in the May 7, 2020
16    order and dictated that counties would be classified according to a new plan entitled
17    “Blueprint for a Safer Economy” under which a color-coded “tier” system would be
18    used. Under this new color-coded tiered system, each California county is placed in one
19    of four tiers: Purple, Red, Orange, and Yellow—ranging from most to least restrictive,
20    respectively. Unlike the previous staged reopening plan under the May 7, 2020 order,
21    the current “tier” system under the August 28, 2020 order does not provide any criteria
22    under which California's businesses and economy would be permitted to fully
23    reopen. Under the respective tiers established pursuant to the August 28, 2020 order,
24    restaurants, such as Plaintiff’s establishments, were required to: (1) cease all indoor
25    dining services (Purple tier); (2) limit indoor dining capacity to 25% (Red tier); or (3)
26    limit indoor dining capacity to 50% (Orange and Yellow tiers).
27
28

                                                    9
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 10 of 28 Page ID #:10




 1           29.    In making public health decisions, it is important for health officials—who
 2   are unelected and thus, unaccountable to the general public—to weigh the overall risk
 3   of the given disease to the overall benefits of the imposed public health policy.
 4           30.    Pursuant to the Center for Disease Control’s (“CDC”) “Considerations for
 5   Restaurant and Bar Operators8,” updated November 18th, 2020, outdoor dining may
 6   occur with relative safety at restaurants if precautionary measures are observed,
 7   including but not limited to, social distancing and mask wearing by servers and by
 8   patrons (when not eating).
 9           31.    The CDC includes outdoor dining in the second lowest tier of risk and
10   notes that even this risk can be mitigated by reasonable accommodations such as
11   following those guidelines above, and other actions that are well within the capability of
12   County restaurants.
13           32.    Many of the contact tracing studies in the scientific literature that
14   document the most common sources of spread of the COVID-19 infection show no
15   evidence suggesting that outdoor dining is more likely to spread the COVID-19 virus
16   than the activities—including private gatherings—that remain permissible at certain
17   levels.
18           33.    All the while, so-called “essential” businesses like grocery stores have seen
19   unprecedented rates of coronavirus infections making it likelier than ever that a co-
20   worker or customer could be ill, and that a single case could multiply into dozens.9
21
22
23   8
         https://youtu.be/BPdGXvdVKMw (original CDC video posted 8/31/2020).
     9
      Available as of the date of filing at https://www.latimes.com/california/story/2020-12-
24   20/coronavirus-outbreaks-los-angeles-grocery-stores-essential-
25   businesses?utm_source=sfmc_100035609&utm_medium=email&utm_campaign=News
26   +Alert%3a+Supermarkets+in+L.A.+County+see+unprecedented+coronavirus+infection
     +rates+-+00000176-
27   811&utm_term=https%3a%2f%2fwww.latimes.com%2fcalifornia%2fstory%2f2020-
28   12-20%2fcoronavirus-outbreaks-los-angeles-grocery-stores-essential-
     businesses&utm_id=19649&sfmc_id=2418716
                                                  10
                   COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 11 of 28 Page ID #:11




 1         34.    Since issuing his first order in March 2020, Newsom has relied on nothing
 2   more than general “field investigations”, none of which specifically show a relation of
 3   dining at restaurants to the spread of COVOD-19. Evidence and analysis available since
 4   at least May 2020 further establish that actions at issue in this case—the widespread
 5   closure of restaurant dining services—cannot be justified as rationally necessary to
 6   protect public health and constitute nothing more than arbitrary and capricious acts.
 7         35.    Nevertheless, and based on the rise of reported COVID-19 cases and
 8   hospitalizations that began in mid-November 2020, Newsom announced on December 3,
 9   2020 his newest Regional Stay At Home Order (see Exhibit 1). Coincidentally,
10   Newsom issued the Regional Order the very same day that a state court in Los Angeles
11   County ordered the Los Angeles County Department of Health (“DPH”) to provide
12   specific evidence detailing that the closure of outdoor dining under its “County
13   Restaurant Closure Order” was rationally related to halting the spread of COVID-19.
14         36.    The Regional Order, which took effect on December 5, 2020 and, pertinent
15   to the Southern California Region, was triggered if the Southern California Region’s
16   ICU capacity falls below 15%. The Regional Order would be effective for three weeks
17   after the trigger. It affected numerous activities and businesses, including all of
18   Plaintiffs business. In pertinent part, the Order prohibited the operation of restaurant
19   dining, indoor or outdoor, permitting only take-out or pick-up, irrespective of whether
20   these options are suitable for a given restaurant. The Regional Order would end if the
21   region’s ICU capacity projection for four weeks (three weeks after the order) was above
22   or equal to 15%. Conversely, the Order would continue if the ICU projection for that
23   period was less than 15%. The assessment was to occur on a weekly basis.
24         37.    As a part of the Regional Order, Dr. Pan, an unelected bureaucrat stated:
25
           “I will continue to monitor the epidemiological data and will modify this
26         Regional Stay-at Home Order as required by the evolving public health
27         conditions. If I determine that it is necessary to change the Terms of this
           Order, or otherwise modify the Regional Stay-at-Home Order, these
28         modifications will be posted at covid19.ca.gov.” ~ Paragraph 8 of Exh. 1.
                                                 11
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 12 of 28 Page ID #:12




 1         38.      As of December 6, 2020, the Regional Order had been triggered by the fact
 2   that the Southern California Region had less than 15% ICU capacity, resulting in
 3   Plaintiffs’ closure of all outdoor dining activities after Plaintiff spent upwards of tens of
 4   thousands of dollars in complying with the State of California’s “Safe Re-Opening
 5   Guidelines.”
 6         39.      While Defendants relied on a 15% ICU capacity trigger in justifying the
 7   effective closures of Plaintiff’s businesses, that justification has been undermined by
 8   virtue of a recent report issued by the WHO. According to the WHO, widespread “false
 9   positive” PCR testing by COVID laboratories has created a situation in which there is
10   now a significantly higher number of false positive COVID tests than initially thought
11   in the community at large10. That is, the WHO has recommended that any person who
12   has a positive PCR COVID-19 test who has not presented to a doctor with symptoms of
13   COVID-19 should be retested. In other words, PCR testing is essentially broken and has
14   led to a significant number of “false positive” COVID-19 test as there are major
15   scientific flaws at the molecular and methodological level.
16         40.      Plaintiff CVHU’s member restaurants were prohibited from serving meals
17   to the public either indoors or outdoors at their respective establishments even though
18   the CDC had promulgated guidance for restaurants as a result of COVID-19 that were
19   safely being followed across the U.S.11
20         41.      Plaintiff is ready, willing, and able to follow CDC guidance for serving
21   their respective cliental and have in fact been prepared since the start of the pandemic.
22         42.      On information and belief, Plaintiff has never had a single reported case of
23   coronavirus traced back to their establishments. Plaintiff has at all times done their best
24   to comply with all regulations related to curbing the spread of COVID-19.
25
26   10
        https://www.who.int/news/item/20-01-2021-who-information-notice-for-ivd-users-
27   2020-05
28
     11
        Available as of the date of filing at https://www.cdc.gov/coronavirus/2019-
     ncov/community/organizations/business-employers/bars-restaurants.html
                                                   12
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 13 of 28 Page ID #:13




 1         43.    During a COVID update on December 8, 2020, broadcasted by the
 2   California Department of Public Health, Dr. Mark Ghaly admitted that the State
 3   conducted no risk-benefit analysis whatsoever when deciding to implement the most
 4   recent Regional Order, explaining that: “The fact is the transmission is now so
 5   widespread across every state that most non-essential activities create a serious risk of
 6   transmission…Rather than focus on the sector-by-sector restrictions, the top of our
 7   message is, as much as you can, stay at home…”12
 8         44.    In that same December 8, 2020 update, Dr. Ghaly addressed the State’s
 9   rationale of including the ban on outdoor dining in Newsom’s newest Regional Order:
10   “The decision to include among other sectors, outdoor dining, and limiting that, turning
11   to restaurants to deliver and provide takeout options instead really has to do with the
12   goal of trying to keep people at home, not a comment on the relative safety of outdoor
13   dining.”13 In that same breath of urging the public to stay home, Dr. Ghaly went on to
14   encourage, “Californians are able to do important things… visit a local retailer or
15   worship the outdoors.”14 Newsom echoed this contradicting message that staying
16   indoors was the goal of lowering the spread of COVID-19 when he tweeted on
17   December 10, 2020, “Get outdoors with your household safely. Explore your
18   neighborhood and CA’s beauty!...Go to a beach. Take your kids to a playground. Go on
19   a hike. Walk your dog. We can get through this.”
20         45.    Further, Dr. Ghaly admitted that there were lesser restrictive means
21   available to ensure outdoor dining could continue safely, “we have worked hard with
22   [the restaurant] industry to create safer ways for outdoor dining to happen. Keeping
23   tables farther apart, to ensuring masking happens as much as possible, to create
24
25
26
     12
        Mark Ghaly M.D., M.P.H., 12/8/2020: CHHS Secretary Dr. Mark Ghaly Provides
     Update on COVID-19 in California, California Department of Public Health, available
27   as of the date of filing at https://www.youtube.com/watch?v=ydrEN5zSS-s.
28
     13
        Id.
     14
        Id.
                                                 13
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 14 of 28 Page ID #:14




 1   opportunities for air circulation, to continue all of those factors make sectors like
 2   outdoor dining a lower risk.”
 3         46.      While “Essential” businesses continued to operate, and indeed, turn a profit
 4   (if not historical profits) during this time of crisis, Plaintiff’s “Non-Essential” business
 5   was forced to either completely shut down (and then reopen on occasion) or evolve
 6   their business models into outdoor dining. As such, they have suffered immensely and
 7   continue to suffer while other non-essential businesses have been allowed to open.
 8   Defendants’ unconstitutionally restrictive Regional Orders had immense disparate
 9   impact across every segment or sector of business in California, particularly on
10   restaurants.
11         47.      Defendants’ Regional Orders were not “narrowly tailored” to further any
12   compelling governmental interest. Defendants’ Regional Orders were also neither
13   rationally related to the State’s interest in curbing the spread of COVID-19. Defendants
14   had granted numerous special exemptions to their bans on public gatherings and
15   conduct, including for purportedly “essential” businesses and activities, provided that
16   social distancing practices are observed. Since these gatherings were permitted, there
17   can be no doubt that Defendants were able to, and therefore must have, permitted
18   Plaintiffs to engage in equivalent business activities provided that Plaintiffs also
19   adhered to the social distancing guidelines in place.
20         48.      Specifically, the State of California did not initially include Hollywood
21   studios in the list of “Essential Workers” issued in March 2020. But a revised listing,
22   issued in April 2020, declared that workers involved in “the entertainment industries,
23   studios, and other related establishments” to be essential “provided they follow
24   COVID-19 public health guidance around physical distancing.”15
25         49.      Then, in November 2020, Newsom provided a special exemption to
26   television and film production companies for his earlier limited shelter-in-place order
27
28
     15
       Available as of the date of filing at:
     https://files.covid19.ca.gov/pdf/EssentialCriticalInfrastructureWorkers.pdf
                                                14
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 15 of 28 Page ID #:15




 1   issued before Thanksgiving, which featured a curfew from 10 p.m. to 5 a.m. The
 2   workforce on film sets could continue operations throughout the night.16
 3         50.    Earlier in December 2020, a central coronavirus testing site at the Union
 4   Station building faced a temporary closure to accommodate the filming of a remake
 5   of “She’s all That” featuring TikTok star Addison Rae. Some 500 appointments were
 6   canceled. The negative news cycle resulted in an intervention from the mayor’s office
 7   to keep the testing site open.17
 8         51.    Around the same time, Angela Marsden, the owner of Pineapple Hill, a
 9   restaurant in the Los Angeles area, posted a video after her establishment’s outdoor
10   dining area had been shut down by virtue of Defendants’ Regional Orders. Ms.
11   Marsden’s video went viral. In her video, Ms. Marsden displays the hypocrisy, lunacy
12   and total disparity between her own socially distanced outdoor set-up at her
13   establishment juxtaposed by a similarly situated set-up containing outdoor tents and
14   chairs associated with the NBC Universal production set for the series “Good Girls,”
15   which was allowed to proceed as essential work.18
16         52.    The disparity in exemptions, such as described herein, is causally related
17   to state officials, such as Newsom, supporting their campaign donors at the expense
18   of small businesses and has nothing to do with science and data.
19         53.    On November 6, 2020, Newsom attended the infamous dinner at French
20   Laundry for Jason Kinney’s birthday in which the bar tab reached $15,000.00 and
21   dinners started at $310.00. Jason Kinney is a lobbyist, whose biggest client is Netflix,
22
23
24   16
        Available as of the date of filing at https://deadline.com/2020/11/entertainment-
25   industry-workers-exempt-from-california-governor-gavin-newsoms-new-stay-at-home-
26   order-1234619285/
     17
        Available as of the date of filing at https://www.nytimes.com/2020/12/01/us/virus-
27   testing-Union-Station-Los-Angeles.html
28
     18
        Available as of the date of filing at https://www.youtube.com/watch?v=3-
     86gfJosHc&ab_channel=ABC7
                                                   15
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 16 of 28 Page ID #:16




 1   which had been allowed to operate during the latest round of forced closures as
 2   intensive care hospital capacity has dwindled across the state.19
 3          54.    It is no secret that Hollywood lobbyists and insiders had leveraged their
 4   industry’s economic and political contributions to the state’s political power brokers
 5   and Democratic machine in order to insulate it from COVID-19 related regulations.
 6          55.    To highlight this issue, just Netflix’s quarterly lobbying spending alone
 7   nearly tripled as it jumped from $24,437.00 to $70,725.00 a quarter. The jump in
 8   spending includes increased fees to Axiom Advisors, the firm founded by Kinney.
 9          56.    Further, the “Big Six” production studios have donated heavily to elected
10   officials and campaigns across California. Netflix and its employees gave $135,950.00;
11   Walt Disney and Co. and its employees gave $183,999.00; Paramount and its
12   employees gave $119,308.00; Sony and its employees gave $27,961.00; Comcast-
13   NBCUniversal and its employees gave $251,588.00; and Warner Bros. and its
14   employees gave $77,050.00.20
15          57.    The campaign donations were spent as the firms also deployed lobbyists
16   to shape the pandemic rules governing the entertainment industry.21
17
18
     19
        Available as of the date of filing at https://californiaglobe.com/section-2/gov-
19   newsoms-hollywood-lockdown-exemptions-facilitated-by-lobbyist-pals/
20   20
        Available as of the date of filing at https://theintercept.com/2020/12/11/hollywood-
     covid-filming-california-lockdown/
21   21
        Mercury Public Affairs, a bipartisan lobbying firm that features former Assembly Speaker
22   Fabian Nuñez and former LA Mayor Antonio Villaraigosa as partners, is currently registered
     to lobby LA officials on filming issues on behalf of both Comcast-NBCUniversal and the
23   Motion Picture Association. Tracy Arnold, Newsom’s chief deputy cabinet secretary,
24   previously served as partner at Mercury Public Affairs. Paramount Pictures’ lobbyist Greg
     Campbell previously served as chief of staff to former Assembly Speaker John Pérez. The
25   disclosure for his firm shows that Campbell lobbied the administration on the essential
26   worker memorandum from the governor’s economic affairs office earlier this year. Campbell
     jointly serves clients through a partnership with a lobbyist named Jim DeBoo. That
27   relationship may serve him well. On Wednesday, DeBoo was announced as Newsom’s new
28   chief of staff to replace outgoing chief of staff Ann O’Leary. Available as of the date of filing
     at https://theintercept.com/2020/12/11/hollywood-covid-filming-california-lockdown/
                                                    16
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 17 of 28 Page ID #:17




 1         58.    As another example of the elitist exceptionalism underpinning the
 2   enforcement of the Regional and Executive Orders, on or about January 6, 2021, a
 3   horse auction replete with outdoor dining was held at the Finish Line Bar & Grill,
 4   which is situated on Los Angeles County property at the Pomona Fairplex22.
 5         59.    The hypocrisy of the selective enforcement of the Regional and
 6   Executive Orders comes as no surprise. Indeed, in a “PSA” announcement on
 7   December 2, 2020, Governor Andrew Cuomo of New York admitted that shutdowns
 8   were no longer working: “It's not just mass gatherings causing the spread anymore. The
 9   virus is now literally spreading in households. When you eliminate other options for
10   socialization, people will shift their behavior and begin joining together in their homes.
11   We are seeing the impacts of that now, with a significant number of cases originating in
12   households and small gatherings23.
13         60.    In addition, and on January 5, 20201, a peer-review article published by
14   several leading and venerated experts at Stanford University concluded that
15   widespread lockdowns do not work for curbing the spread of COVID-19. The
16   researchers concluded that “we fail to find strong evidence supporting a role for more
17   restrictive [non-pharmaceutical interventions] measures in the control of COVID in
18   early 2020”. The researchers also observed that “while small benefits cannot be
19   excluded, we do not find significant benefits on case growth of more restrictive [non-
20   pharmaceutical interventions]. Similar reductions in case growth may be achievable
21   with less restrictive interventions.” 24
22         61.    Plaintiff has standing to bring this lawsuit since they are aggrieved in fact
23   businesses that are the subject of enforcement of the overbroad and unconstitutional
24   Regional Orders, which have the effect of forcing Plaintiff to bear a public burden by
25   virtually eviscerating the ability to operate their businesses.
26   22
        https://twitter.com/NextLAMayor/status/1346946362550571008
27   23
        https://www.governor.ny.gov/news/governor-cuomo-releases-new-psa-highlighting-
28   dangers-covid-19-transmission-through-living-room
     24
        https://onlinelibrary.wiley.com/doi/pdf/10.1111/eci.13484
                                                 17
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 18 of 28 Page ID #:18




 1         62.    Unless and until injunctive relief is granted, Plaintiff will continue to suffer
 2   irreparable harm for which they are left without an adequate remedy at law, in that they
 3   can be subject to criminal cases (i.e. misdemeanor citations and fines), have their liquor
 4   licenses and business licenses suspended or withdrawn, or have their utilities shut off by
 5   the DWP based on the future enforcement of the Regional Orders by their local
 6   Sheriff’s Department. Newsom has made it a point to “prosecute” and “fine” all non-
 7   conforming “Non-Essential” businesses that refuse to close their doors and shut down
 8   their lawful business operations. On, information and belief, the State has even gone so
 9   far as to threaten criminal prosecutions, including murder charges, for any non-
10   compliant, “non-essential” businesses, such as restaurants, that refuse to shut down by
11   serving food and drink indoors or outdoors which lead to a COVID-19 infection among
12   a patron or guest that causes death.
13                                               CLAIMS
14                                 FIRST CLAIM FOR RELIEF
15                Violation of First Amendment Freedom of Assembly Clause
16                                        (42 U.S.C. § 1983)
17                              (By Plaintiff against all Defendants)
18         63.    Plaintiff incorporates by reference the allegations in the preceding
19   paragraphs, as if fully set forth herein.
20         64.    The Blueprint for a Safer Economy and the Regional Orders, and
21   Defendants’ enforcement thereof violated the First Amendment, both facially and as-
22   applied to Plaintiff. The First Amendment of the Constitution protects the “right of the
23   people peaceably to assemble.” The Freedom of Assembly Clause was incorporated
24   against the states in De Jonge v. Oregon, 299 U.S. 353 (1937).
25         65.    “The right of free speech, the right to teach, and the right of assembly are,
26   of course, fundamental rights.” Whitney v. California, 274 U.S. 357, 373 (1927). When
27   a government practice restricts fundamental rights, it is subject to “strict scrutiny” and
28   can be justified only if it furthers a compelling government purpose and, even then,

                                                   18
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 19 of 28 Page ID #:19




 1   only if no less restrictive alternative is available. See, e.g., San Antonio Indep. Sch. Dist.
 2   v. Rodriguez, 411 U.S. 1, 16-17 (1973); Dunn v. Blumstein, 405 U.S. 330 (1972).
 3         66.    By denying Plaintiff CVHU the ability to conduct outdoor dining which
 4   not only previously complied with the State of California’s Orders, but also complies
 5   with the CDC guidelines for social distancing, Defendants are in violation of the
 6   Freedom of Assembly Clause.
 7         67.    Defendants could not and will not meet the no-less-restrictive-alternative
 8   test. The CDC’s social distancing guidelines are appropriate to limit the spread of
 9   COVID-19. Imposing more restrictive requirements that target restaurant
10   establishments such as those of Plaintiff, while at the same time allowing the
11   entertainment industry, major retailers, grocery stores, marijuana dispensaries and
12   others to operate indoors or outdoors was not the least restrictive means of achieving
13   Defendants’ public safety goals.
14         68.    Requiring Plaintiff to abstain from conducting outdoor dining activities,
15   despite substantial modifications to their existing safety protocols to satisfy the public
16   health interests at stake, violated Plaintiff’s Constitutional right to peaceably assemble.
17         69.    Plaintiff has no adequate remedy at law and will suffer serious and
18   irreparable harm to their constitutional rights unless Defendants are enjoined from
19   implementing and enforcing the Regional Orders as applied to Plaintiff.
20         70.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory
21   relief and temporary, preliminary, and permanent injunctive relief invalidating and
22   restraining enforcement of the Regional Orders.
23         71.    Plaintiff has found it necessary to engage the services of private counsel to
24   vindicate their rights under the law. Plaintiff is therefore entitled to an award of
25   attorneys’ fees pursuant to 42 U.S.C. § 1988.
26
27                               SECOND CLAIM FOR RELIEF
28     Due Process Clauses of Fifth and Fourteenth Amendments to U.S. Constitution

                                                  19
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 20 of 28 Page ID #:20




 1                                        (42 U.S.C. § 1983)
 2                              (By Plaintiff against all Defendants)
 3         72.    Plaintiff incorporates by reference the allegations in the preceding
 4   paragraphs, as if fully set forth herein.
 5         73.    The Blueprint for a Safer Economy and the Regional Orders, and
 6   Defendants’ enforcement thereof violate the Due Process Clauses of the Fifth and
 7   Fourteenth Amendments, both facially and as-applied to Plaintiff.
 8         74.    The Due Process Clauses of the 5th and 14th Amendment provides, in
 9   pertinent part, that: “No State shall make or enforce any law which shall abridge the
10   privileges or immunities of citizens of the United States; nor shall any State deprive any
11   person of life, liberty, or property, without due process of law; nor deny to any person
12   within its jurisdiction the equal protection of the laws.”
13         75.    As set forth herein, Defendants’ Regional Orders have had a disparate
14   impact on Plaintiff and have unfairly targeted Plaintiff’s businesses, specifically their
15   ability to earn a living by conducting their outdoor dining services, despite the total lack
16   of scientific evidence or data to support the implementation of the Regional Orders as
17   applied to Plaintiff. As such, Plaintiff has been deprived of their Constitutionally
18   protected liberties and rights.
19         76.    Plaintiff has no adequate remedy at law and will suffer serious and
20   irreparable harm to their constitutional rights unless Plaintiffs receive declaratory and
21   injunctive relief to find that the Regional Orders were illegal and to prevent their future
22   implementation.
23         77.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory
24   relief and temporary, preliminary, and permanent injunctive relief invalidating and
25   restraining enforcement of the Regional Orders.
26         78.    Plaintiff has found it necessary to engage the services of private counsel to
27   vindicate their rights under the law. Plaintiff is therefore entitled to an award of
28   attorneys’ fees pursuant to 42 U.S.C. § 1988.

                                                  20
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 21 of 28 Page ID #:21




 1                                THIRD CLAIM FOR RELIEF
 2         Equal Protection Clause of Fourteenth Amendment to U.S. Constitution
 3                                        (42 U.S.C. § 1983)
 4                              (By Plaintiff against all Defendants)
 5         79.    Plaintiff incorporates by reference the allegations in the preceding
 6   paragraphs, as if fully set forth herein.
 7         80.    The Blueprint for a Safer Economy and the Regional Orders and
 8   Defendants’ enforcement thereof violated the Fourteenth Amendment, both facially and
 9   as-applied to Plaintiff. The Fourteenth Amendment of the Constitution provides that
10   “[n]o State shall . . . deny to any person within its jurisdiction the equal protection of
11   the laws.” Equal protection requires the state to govern impartially—not draw arbitrary
12   distinctions between individuals based solely on differences that are irrelevant to a
13   legitimate governmental objection.
14         81.    Defendants intentionally and arbitrarily categorized individuals, businesses
15   and conduct as either “essential” or “non-essential.” Those persons or businesses
16   classified as “essential,” or as participating in essential services, were permitted to go
17   about their business and activities provided certain social distancing practices are
18   employed. Those classified as “non-essential,” or as engaging in non-essential activities
19   (such as Plaintiff’s businesses), were required to heed the State’s directives and adjust
20   and/or shut down aspects of their businesses—including the entirety of their operations.
21         82.    Strict scrutiny under the Equal Protection Clause applies where, as here,
22   the classification impinges on a fundamental right, including the right to assembly, the
23   right to travel, among others.
24         83.    Defendants cannot satisfy strict scrutiny, because their arbitrary
25   classifications are not narrowly tailored measures that further compelling government
26   interests, for the reasons stated above.
27
28

                                                  21
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 22 of 28 Page ID #:22




 1         84.    Plaintiff has no adequate remedy at law and will suffer serious and
 2   irreparable harm to their constitutional rights unless this Court finds that the Regional
 3   Orders were illegal and prevents their future implementation.
 4         85.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory
 5   relief and temporary, preliminary, and permanent injunctive relief invalidating and
 6   restraining enforcement of the Regional Orders.
 7         86.    Plaintiff has found it necessary to engage the services of private counsel to
 8   vindicate their rights under the law. Plaintiff is therefore entitled to an award of
 9   attorneys’ fees pursuant to 42 U.S.C. § 1988.
10                               FOURTH CLAIM FOR RELIEF
11      Due Process Clause of Fifth and Fourteenth Amendment to U.S. Constitution
12                                        (42 U.S.C. § 1983)
13                              (By Plaintiff against all Defendants)
14         87.    Plaintiff incorporates by reference the allegations in the preceding
15   paragraphs, as if fully set forth herein.
16         88.    The Executive Orders and Defendants’ enforcement thereof violated the
17   substantive and procedural aspects of the Due Process Clauses of the Fifth and
18   Fourteenth Amendments, both facially and as-applied to Plaintiff.
19         89.    The Due Process Clause of the 14th Amendment provides, in pertinent part,
20   that: “No State shall … deprive any person of life, liberty, or property, without due
21   process of law[.]”
22         90.    The Due Process Clause of the 5th Amendment provides in pertinent part
23   that: “No person shall be … deprived of life, liberty, or property, without due process of
24   law; nor shall private property be taken for public use, without just compensation.”
25         91.    As set forth herein, Defendants’ Executive Orders have unlawfully violated
26   Plaintiff’s procedural due process rights by delegating authority to an unelected,
27   appointed bureaucrat who is exercising this power to deprive Plaintiff from being able
28   to lawfully operate their businesses.

                                                  22
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 23 of 28 Page ID #:23




 1         92.    Procedural due process “protects rights created by state law and guarantees
 2   that no significant deprivation of life, liberty or property will take place until notice has
 3   been provided and the individual has a meaningful opportunity to be heard.” Cleveland
 4   Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985).
 5         93.    Defendants also have violated Plaintiff’s procedural due process rights by
 6   ignoring California law as to the promulgation of administrative regulations as set forth
 7   in the California Administrative Procedures Act (Cal. Gov. Code §11340 et. seq.),
 8   including but not limited to the procedures for enacting emergency regulations (Cal.
 9   Gov. Code §11346.1).
10         94.    “No right granted or secured by the Constitution of the United States can
11   be impaired or destroyed by a state enactment, whatever may be the source from which
12   the power to pass such enactment may have been derived.” Connolly v. Union Sewer
13   Pipe Co., 184 U.S. 540, 558 (1902).
14         95.    The Due Process clause “forbids the government to infringe [on]
15   fundamental liberty interests at all, no matter what process is provided, unless the
16   infringement is narrowly tailored to serve a compelling state interest.” Washington v.
17   Glucksberg, 521 U.S. 702, 721 (1997) (internal quotations omitted).
18         96.    This applies to “fundamental rights and liberties which are deeply rooted in
19   this Nation’s history and tradition and implicit in the concept of ordered liberty.”
20   Chavez v. Martinez, 538 U.S. 760, 775 (2003) (internal quotations and citations omitted)
21   (partially overruled on other grounds by Saucier v. Katz, 533 U.S. 194 (2001)).
22         97.    Substantive due process “includes more than the absence of physical
23   restraint.” Washington v. Glucksberg, 521 U.S. 702, 719 (1997) (citation omitted).
24         98.    It protects—in addition to all the enumerated freedoms in the Bill of
25   Rights—a wide array of liberties.
26         99.    Citizens have a fundamental right to be free from confinement without due
27   process of law. Hamdi v. Rumsfeld, 542 U.S. 507, 531 (2004).
28

                                                  23
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 24 of 28 Page ID #:24




 1         100. It is self-evident that the right to freely come and go from one’s home is a
 2   fundamental right. See Aptheker, 378 U.S. at 520.
 3         101. The “involuntary confinement of an individual for any reason, is a
 4   deprivation of liberty which the State cannot accomplish without due process of law.”
 5   Connor v. Donaldson, 422 U.S. 563, 580 (1975). Also, any “confinement must cease
 6   when those reasons [giving rise to it] no longer exist.” Id.
 7         102. Quarantine laws may be permitted as to infected individuals, but not the
 8   public at large. Robinson v. State of California, 370 U.S. 660, 666 (1962).
 9         103. A quarantine law that banned introduction of cattle into a state for several
10   months of the year regardless of whether the cattle were diseased or not was held to be
11   unconstitutional. Railroad Company v. Husen, 95 U.S. 465, 473 (1877).
12         104. Both the Executive Orders and the Regional Orders mandated that
13   Californians stay at home and shut down their “non-essential” businesses.
14         105.    Both the Executive Orders and the Regional Orders violated Plaintiff’s
15   constitutional rights to liberty.
16         106. The State Order was tantamount to a state-wide confinement of most
17   Californians, regardless of whether they are infected with COVID-19.
18         107. Unless enjoined, Defendants will act under color of state law to deprive
19   Plaintiff of their right to liberty as protected by the Due Process Clause.
20         108. Plaintiff has no adequate remedy at law and will suffer serious and
21   irreparable harm to their constitutional rights unless Defendants are enjoined from
22   implementing and enforcing the Regional Orders.
23         109. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory
24   relief and temporary, preliminary, and permanent injunctive relief invalidating and
25   restraining enforcement of the Regional Orders.
26         110. Plaintiff has found it necessary to engage the services of private counsel to
27   vindicate its rights under the law. Plaintiff is therefore entitled to an award of attorneys’
28   fees pursuant to 42 U.S.C. § 1988.

                                                  24
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 25 of 28 Page ID #:25




 1                                FIFTH CLAIM FOR RELIEF
 2             EXCESSIVE FINES / CRUEL AND UNUSUAL PUNISHMENT
 3                                        (42 U.S.C. § 1983)
 4         111. Plaintiff incorporates by reference the allegations in the preceding
 5   paragraphs, as if fully set forth herein.
 6         112. Plaintiff’s principals, employees and independent contractors faced a
 7   possibility of incarceration in jail plus a fine plus for engaging in the so-called “non-
 8   essential” business activities if they elected to ignore Defendants’ Orders. In addition, a
 9   well-developed body of research demonstrates that involuntary employment is linked to
10   a host of serious adverse health effects, including a greatly increased risk of early death.
11   Indeed, the relationship between unemployment and poor health has been well
12   documented25.
13         113. Studies have further established that adverse health effects and
14   unemployment are not merely correlated, but rather that diminished mental and physical
15   health is caused by unemployment. One study found that “higher levels of depression
16   are a result of unemployment26.” Another study observed evidence supporting a causal
17
18   25
        Pharr et al., The Impact of Unemployment on Mental and Physical Health, Access to
     Health Care and Health Risk Behaviors (Dec. 25, 2011) International Scholarly
19
     Research Notices 1, 1 https://bit.ly/3qt9aG3 [as of Jan. 18, 2021] (hereafter Pharr).)
20   “Unemployment has an adverse effect on health,” which is “still demonstrable when
21   social class, poverty, age and pre-existing morbidity are adjusted for.” Wilson &
     Walker, Unemployment and health: A review (1993) 107 Pub. Health 153, abstract
22   http://bit.ly/35NdVT1 [as of Jan. 18, 2021].) “The unemployed tend to have higher
23   levels of impaired mental health including depression, anxiety, and stress, as well as
     higher levels of mental health hospital admissions, chronic disease . . . and premature
24   mortality.” (Pharr, at p. 1 http://bit.ly/39jZfeZ; see Linn et al., Effects of Unemployment
25   on Mental and Physical Health (1985) 75 Am. J. of Pub. Health 502, 502
26   https://bit.ly/3i24lAt [as of Jan. 18, 2021].) “Unemployment is associated with
     unhealthy behaviors such as increased alcohol and tobacco consumption and decreased
27   physical activity,” while employment is correlated with “better health, improved self-
28   confidence, self-esteem, and happiness.” (Pharr, at p. 1 http://bit.ly/39jZfeZ.)
     26
        Pharr, supra, at p. 1 http://bit.ly/39jZfeZ.
                                                   25
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 26 of 28 Page ID #:26




 1   explanation for the association between unemployment and mortality27. A third study
 2   found that “the health deterioration from unemployment is likely to be large,” and
 3   estimated “an almost 10% worse health (in absolute terms) from being unemployed
 4   compared to being employed28.” This third study noted other research findings that
 5   unemployment has a negative health effect that extends beyond the period of
 6   unemployment, and concluded that unemployment is “a public health problem.”
 7         114. With respect to the implementation of Newsom’s latest Regional Orders,
 8   Defendants offered no explanation whatsoever to justify the massive social, economic
 9   and health costs to Plaintiff and their businesses, despite Plaintiff’s willingness and
10   ability to operate their respective businesses in compliance with CDC-related guidelines.
11         115. It is unconscionable that Plaintiffs and their employees and independent
12   contractors could have faced ruinous fines and months of incarceration for attempting to
13   earn a living when there are zero factual or scientific bases that exist so as to support the
14   notion that Plaintiffs’ businesses were responsible for the spread of COVID-19.
15         116. The Excessive Fines Clause “was taken verbatim from the English Bill of
16   Rights of 1689,” United States v. Bajakajian, 524 U.S. 321, 335 (1998), which itself
17   formalized a longstanding English prohibition on disproportionate fines. The Charter of
18   Liberties of Henry I, issued in 1101, stated that “[i]f any of my barons or men shall have
19   committed an offence he shall not give security to the extent of forfeiture of his money,
20   as he did in the time of my father, or of my brother, but according to the measure of the
21   offence so shall he pay . . . .” Sources of English Legal and Constitutional History ¶ 8,
22   at 50 (M. Evans & R. Jack eds. 1984) (emphasis added). Expanding this principle,
23   Magna Carta required that “amercements (the medieval predecessors of fines) should be
24
25   27
        (Clemens et al., What is the effect of unemployment on all-cause mortality? A cohort
26   study using propensity score matching (2015) 25 European J. of Pub. Health 115
     https://bit.ly/3shFYmU [as of Jan. 18, 2021].)
27   28
        (Norström et al., Does unemployment contribute to poorer health-related quality of
28   life among Swedish adults? (2019) 19 BMC Pub. Health 1, 1 https://bit.ly/38Mcbv8 [as
     of Jan. 18, 2021].)
                                                  26
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 27 of 28 Page ID #:27




 1   proportioned to the offense and that they should not deprive a wrongdoer of his
 2   livelihood,” Bajakajian, 524 U.S. 335. “A free man shall be amerced for a small fault
 3   only according to the measure thereof, and for a great crime according to its magnitude,
 4   saving his position; and in like manner, a merchant saving his trade, and a villein saving
 5   his tillage, if they should fall under Our mercy.” Magna Carta, ch. 20 (1215), in A.
 6   Howard, Magna Carta: Text & Commentary 42 (rev. ed. 1998). Timbs v. Indiana, 139 S.
 7   Ct. 682, 693 (2019).
 8         117. Here, and because Defendants’ underlying Orders are arbitrary and
 9   capricious and lack rational basis with respect to their stated purposes (i.e. to curb the
10   spread of COVID-19) as applied to Plaintiff’s businesses, the punishment set forth in
11   these Orders for non-compliance is wholly unreasonable and indeed cruel.
12         118. Plaintiff has no adequate remedy at law and will suffer serious and
13   irreparable harm to their rights unless Defendants Orders are permanently restrained.
14         119. Plaintiff has found it necessary to engage the services of private counsel to
15   vindicate their rights under the law. Plaintiff is therefore entitled to an award of
16   attorney’s fees and costs pursuant to 42 U.S.C. § 1988.
17                                      PRAYER FOR RELIEF
18         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment
19   against Defendants as follows:
20         A.     An order and judgment declaring that the Regional Orders and the Blue
21   Print for A Safer Economy, facially and as-applied to Plaintiff, violated the First, Fifth,
22   Eighth and Fourteenth Amendments to the U.S. Constitution.
23         B.     An order and judgment declaring that the Executive Orders—N-25-20, N-
24   33-20 and N-60-20—facially and as-applied to Plaintiff, violated the Fifth, Eighth and
25   Fourteenth Amendments to the U.S. Constitution.
26         C.     An order temporarily, preliminarily, and permanently enjoining and
27   prohibiting Defendants from enforcing the Blue Print for a Safer Economy Regional
28   Orders;

                                                 27
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
 Case 5:21-cv-00366-JWH-KK Document 1 Filed 02/26/21 Page 28 of 28 Page ID #:28




 1         D.    An order temporarily, preliminarily, and permanently enjoining and
 2   prohibiting Defendants from enforcing the Executive Orders;
 3         E.    For attorneys’ fees and costs;
 4         F.    Such other and further relief as the Court deems appropriate and just.
 5
 6   Date: February 26, 2021               DHILLON LAW GROUP INC.
 7
 8                                    By: /s/ Harmeet K. Dhillon
 9                                        HARMEET K. DHILLON (SBN: 207873)
10                                        harmeet@dhillonlaw.com
                                          MARK P. MEUSER (SBN: 231335)
11                                        mmeuser@dhillonlaw.com
12
13                                         GERAGOS & GERAGOS, APC
14
15
                                          By: /s/ Mark J. Geragos
16                                        MARK J. GERAGOS (SBN: 108325)
17                                        mark@geragos.com
                                          ALEXANDRA KAZARIAN (SBN: 244494)
18                                        ak@geragos.com
19                                        DEV DAS (SBN: 320712)
                                          dev@geragos.com
20
21                                         Attorneys for Plaintiff,
22                                         COACHELLA VALLEY
                                           HOSPITALITY UNITES,
23                                         a California corporation
24
25
26
27
28

                                                  28
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
